DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.  Applicant’s election, without traverse, of Group I, in the reply filed on 08/09/22, is acknowledged.
Claim Status
3.  Claims 1-16 are pending. Claims 2-6, 9, 11-13, and 15 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/09/22. Claims 1, 7-8, 10, 14 and 16 are under examination.
Information Disclosure Statement
4.  The information disclosure statements (IDS) submitted on 11/27/18; 12/27/19; 06/07/21; and 07/02/21 were filed and entered.  The submissions are in compliance with the provisions of 37 CFR 1.97 and have been considered by the Examiner.

5.  The listing of references in the specification (e.g. see page 2) is not a proper information disclosure statement (IDS) because 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office; and MPEP § 609.04(a) states "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the Examiner on form PTO-892, or by Applicant on an IDS, they have not been considered.
Claim Objections
6. Claims 1, 7, 8, and 14 are objected to because of the following informalities:  improper formatting. For example, claims 1, 7, 8, and 14 are missing the expected lead article, either “A” or “An” for independent claims or “The” for dependent claims. Appropriate correction is required.

Claim Rejections - 35 USC § 101
7.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.  Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (i.e. nature-based product) without significantly more. 
The claim 1 recites, in part, “...Streptolysin O comprising ... an amino acid sequence having deletion of a polypeptide extending from a serine residue at position 2 of SEQ ID NO: 1 to any of an alanine residue at position 31, a glutamate residue at position 32, a serine residue at position 33, and an asparagine residue at position 34, and also having deletion of any of an isoleucine residue at position 465 to an alanine residue at position 472 of SEQ ID NO: 1 and all of the subsequent amino acid residues ...” which amounts to a fragment of a naturally occurring amino acid sequence of streptolysin O, as evidenced by the specification at [0002] and the sequence listing. 
This judicial exception is not integrated into a practical application because the naturally occurring sequence of amino acids is not markedly different from its naturally occurring counterpart, in its natural state, since the amino acids within the claimed fragment are not modified in any way. This is analogous to a leaf or flower (i.e. parts) of a new plant (i.e. whole) discovered in the wild; see MPEP 2106.04(b).  Therefore, although the product claims are directed to a statutory category (i.e. Step 1 is yes), they are also directed to a judicial exception (i.e. nature-based product; Step 2A prong 1 is yes) that is not integrated into a practical application (i.e. Step 2A, prong 2 is no).  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional required elements for embodiment (a) of claim 1 and that in order for a claim to be eligible, every embodiment within the broadest reasonable interpretation of the claim must be eligible. Consequently, the additional elements (i.e. none) are not sufficient to make the judicial exception eligible for patent protection (Step 2B is no).
Therefore, based upon consideration of all of the relevant factors with respect to the claim as a whole, the claims are held to claim a law of nature and natural products, and are consequently rejected as ineligible subject matter under 35 U.S.C. 101.  


Claim Rejections - 35 USC § 112
9. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.  Claims 1, 7-8, 10, 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite based on a lack of punctuation and awkward wording that render the claim unclear coupled to claiming the invention by what it is not, rather than what it is, which introduces ambiguity, as follows:
For example, “...(a) a polypeptide comprising an amino acid sequence having deletion of a polypeptide ...” reads as a deleted polypeptide (i.e. nothing). Clarity would be greatly improved by claiming what the invention is (i.e. claimed by the structures required to be present, not the ones required to be missing) and/or using more precise language to identify present (or absent) subsequences or domains within the original structure; see specification at [0015].  
Further, it is unclear what Applicant is trying to encompass with regards to the first amino acid (i.e. position 1 in SEQ ID NO: 1) being required (as the claim reads; since the deletion starts at position 2), or is not required (see paragraph [0015]).  
Furthermore, “... and also having deletion of any of an isoleucine residue at position 465 to an alanine residue at position 472 of SEQ ID NO: 1 and all of the subsequent amino acid residues...” reads multiple ways; thus, it is unclear what Applicant intends to encompass. For example, is the deletion of a single amino acid from position 465 to 472 encompassed as long as all of the subsequent amino acids are maintained? Or is the entire C-terminal from any one of those residues forward, required to be removed? Thus, as written, it is unclear if “...all of the subsequent amino acids” are to be kept or deleted based on the “and” in front of the word “all”? Again, claiming the required structures instead of the missing structures may improve clarity. 
Dependent claims do not clarify the issues identified above. For the purposes of compact prosecution, the claim will be interpreted to encompass streptolysin O polypeptides having N- and C- terminal deletions. Nevertheless, clarification is required to ascertain the meets and bounds the claim.

Claim Rejections - 35 USC § 112
11. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12.  Claims 1, 7-8, 10, 14 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Instant claims are drawn, in part, to a streptolysin O comprising one of the following polypeptides “... (c) a polypeptide comprising an amino acid sequence having substitution, deletion, insertion, and/or addition of one or more amino acid residues in the amino acid sequence shown in (a), and having antigenic activity against an anti-streptolysin O antibody (ASO); and (d) a polypeptide comprising an amino acid sequence having 90% or more identity with the amino acid sequence shown in (a), and having antigenic activity against an anti-streptolysin O antibody (ASO).” Consequently, it is the Office’s position that (1) the claim(s) constitute(s) a "broad generic claim” based on the lack of guidance regarding “fragments” (i.e. sequences with deletions) and/or “variants” (i.e. which substitutions, deletions, insertions, and/or additions; and which 10% of amino acids may be substituted within a claimed sequence and/or fragment thereof); and (2) the claimed genus has substantial variation because of the numerous permutations permitted. 
However, the specification does not provide adequate written description to identify the broad genus of the claims because, inter alia, the specification does not disclose a correlation between the necessary structure of the polypeptide (e.g. which amino acids must be maintained and which may be substituted or added in a variant, or eliminated in a fragment) and the claimed function to be maintained (i.e. having antigenic activity against an anti-streptolysin O antibody (ASO)).  It is noted that while the description of the ability of a claimed protein sequence may generically describe that protein molecule's function, it does not describe the molecule itself.  For example, the specification fails to identify critical amino acids within SEQ ID NO: 1 and/or the truncated forms thereof, that must be retained in order to maintain the claimed antigenic activity against an anti-streptolysin O antibody. Consequently, the specification fails to describe the common structural characteristics that identify the members of this genus. Further, since the genus of sequences is highly variable (i.e. each sequence has a unique structure; see MPEP 2434), the characteristic of antigenic activity against an anti-streptolysin O antibody, is insufficient to describe the genus. Thus, the specification does not provide substantive evidence for possession of this entire large and variable genus, encompassing a massive number of partial structures claimed only by a functional characteristic (i.e. polypeptide fragments, variants, and/or variants of fragments, etc.) because, without a disclosed or art-recognized structure-function correlation, the capability to recognize or understand the structure from the mere recitation of function and minimal structure is highly unlikely. Therefore, disclosure of function alone is little more than a wish for possession and it does not satisfy the written description requirement.
Further, MPEP §2163 states that if a biomolecule is described only by a functional characteristic (as in the instant case), without any disclosed correlation between function and structure of the sequence (as in the instant case), it is not sufficient for written description purposes, even when accompanied by a method of obtaining the claimed sequences. MPEP §2163 does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus.  In the instant case, the specification appears to provides complete structural information for truncated polypeptides of SEQ ID NO: 1 comprising amino acid residues from position 32 or 35 on the N-terminal side to position 464, 466, or 471 on the C-terminal side, identified individually as N32-C464; N32-C466; N32-C471; N35-C464; N35-C466; and N35-C471, each having relatively higher, but variable, antigenic activity relative to a fragment comprising N32-C571 and a commercially available fusion  (e.g. see [0015]; and Figure 4). However, none of these fragments appear to have the amino acid from position 1 (i.e. lead methionine) as the claims require (i.e. as written, the deletion starts at position 2). Further, the claims also encompass partial structures of the SEQ ID NO: 1 fragments, wherein the truncated polypeptides are further modified by generically claimed substitutions, deletions, insertions and/or additions of other generically claimed amino acids and/or sequences and/or wherein 10% of the amino acids in the truncated polypeptides may be substituted with any of the other 19 naturally occurring amino acids, while maintaining the claimed functional properties. However, the specification does not adequately describe any sequence variants (i.e. variants of the truncated form) that maintain antigenic activity against an anti-streptolysin O antibody.  The specification does not adequately describe truncated forms maintaining the first amino acid at position 1 that maintain antigenic activity against an anti-streptolysin O antibody. The specification does not adequately describe truncated forms beginning at position 31, 33, or 34 and/or ending at positions 465, 467, 468, 469, 470, or 472 that maintain antigenic activity against an anti-streptolysin O antibody.   The specification does not adequately describe truncated forms further comprising substitutions, deletions, insertions, and/or additions and having antigenic activity against an anti-streptolysin O antibody. The specification does not adequately describe truncated forms having 90% or more identity and having antigenic activity against an anti-streptolysin O antibody. Accordingly, the specification also does not provide adequate written description to identify the broad and variable genus of the claims because, inter alia, it does not describe a sufficient number and/or a sufficient variety of representative species to reflect the variation within the genus. 
Consequently, based on the lack of information within the specification there is evidence that a representative number and a representative variety of the numerous other sequence fragments, sequence variants, and/or variants of the fragments, having both the claimed structural attributes and functional properties have not yet been identified. Accordingly, it is the Office’s position that one of skill in the art would not accept the disclosure of the fully described truncated polypeptides, as either a sufficient number and/or variety of “representative species” for all of the other fragments, variants, and variants of fragments, encompassed by the broad and variable generic claims.  Thus, it is the Office’s position that one of skill in the art would not conclude that Applicant was in possession of the entire genus.
With regards to the state of the art, variations in the amino acid sequence of streptolysin O polypeptides lead to different functional properties, as evidenced by, for example, Yamamoto et al. 2001 (Mutational and Comparative Analysis of Streptolysin, an Oxygen-label Streptococcal Hemolysin; Biosci. Biotechnol. Biochem. 65(12): 2682-2689). Yamamoto demonstrated that changes in the amino acid sequence of streptolysin, especially in the N-terminal region had little effect on the functional property of interest, but other changes to even single amino acids, especially in the C-terminal region had drastic effects (e.g. see page 2685, right column; page 2688, right column; and Tables 2 & 4).  Yamamoto teach single substitutions, with different amino acids, also impact the functional properties of the modified form (e.g. see page 2682, left column; citing Pinkney reference).  Thus, the state of the art supports that even the skilled artisan requires guidance on the critical structures of the polypeptide per se (e.g. the actual sequence and/or critical domains within its sequence) and therefore does not provide adequate written description support for which structural features of the polypeptide would predictably retain their functional activity (i.e. the state of the art is not sufficient to identify which amino acids must be conserved in order to maintain the claimed functions).
Consequently, neither the specification nor the state of the art provides sufficient written description to support the genus encompassed by the claims. Therefore, given the above analysis of the factors as a whole, which the courts have determined are critical in determining whether Applicant is in possession of the claimed invention, Applicant has not satisfied the requirements as set forth under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

	
Claim Rejections - 35 USC § 102
12. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

13. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


14. Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pinkney et al. (Different Forms of Streptolysin O Produced by Streptococcus pyogenes and by Escherichia coli Expressing Recombinant Toxin: Cleavage by Streptococcal Cysteine Protease; Infection and Immunity 63(7): 2776-2779). 
Pinkney teaches truncated forms of Streptolysin O comprising active and non-active low molecular weight forms with deletions of amino acids at both the N-terminal and C-terminal ends (e.g. page 2777; left column; and page 2779, left column, meeting broadest reasonable interpretation of structural requirements in instant claim 1). 
Therefore, Pinkney anticipates the invention as claimed.
	
Conclusion
15. No claims are allowed.

16.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

17.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
September 21, 2022